DETAILED ACTION

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4-5 and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki et al. (US 2010/0209784) in view of Chang et al. (KR 1020160004737, see Machine Translation).
Regarding claim 1, Yamazaki et al. discloses in Figs 1-4, an electrode assembly (Fig 1) comprising a positive electrode current collector (ref 111), a positive electrode active material layer (ref 112), a separator (ref 131), a negative electrode active material layer (ref 122) and a negative electrode current collector (ref 121) stacked successively in a thickness direction (Fig 1) of the electrode assembly (Fig 1), wherein a plurality of holes (into which refs 115, 125 are disposed, Fig 1) is formed to pass through (Fig 1) the positive electrode active material layer (ref 112) and the negative electrode active material layer (ref 122), the positive electrode current collector (ref 111) comprises a first sheet shaped current collector (at ref 111) and a plurality of first column shaped current collectors (refs 115) extending from the first sheet shaped current collector (at ref 111) along the thickness direction of the electrode assembly (Fig 1) and passing into a first group of the holes (in which refs 115 are disposed) of the plurality of holes, and the negative electrode current collector  (ref 121) comprises a second sheet shaped current collector (at ref 121) and a plurality of second column shaped current collectors (refs 125) extending from the second sheet shaped current collector (at ref 121) along the thickness direction of the electrode assembly (Fig 1) and passing into a second group of holes (in which refs 125 are disposed) of the plurality of holes other than the first group of through-holes (in which refs 115 are disposed).


Chang et al. discloses in Figs 1-8, a battery (Abstract) including an electrode assembly (ref 100) comprising anode (ref 111), cathode (ref 113), with a separator (ref 112) there between, the electrode assembly (ref 100) including through holes (refs 101, 103) through the anode (ref 111), cathode (ref 113), and separator (ref 112).  These through holes enhance electrolyte wettability through to the core of the structure thereby enhancing electrical performance of the battery (P9/”Advantageous Effects”).
Chang et al. and Yamazaki et al. are analogous since both deal in the same field of endeavor, namely, batteries.
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the holes of Yamazaki et al. as through holes as disclosed by Chang et al. to enhance electrolyte wettability through to the core of the structure thereby enhancing electrical performance of the battery.

Regarding claim 4, modified Yamazaki et al. discloses all of the claim limitations as set forth above and also discloses the first column shaped current collectors (refs 115) pass into the first group of holes (into which refs 115 are disposed) formed in the positive electrode active material layer (ref 112) while being in contact with inner circumferential surfaces thereof (Fig 1), and the second column shaped current collectors (refs 125) pass into the second group of through holes (into which refs 125 are disposed) formed in the negative electrode active material layer (ref 122) while being in contact with inner circumferential surfaces thereof (Fig 1).

Regarding claim 5, modified Yamazaki et al. discloses all of the claim limitations as set forth above and also discloses the first column shaped current collectors (refs 115) pass into the first group of through holes (into which refs 115 are disposed) formed in the negative electrode active material layer (ref 122) while being in contact with inner circumferential surfaces thereof (Fig 1), and the second column shaped current collectors (refs 125) pass through the second group of through holes (into which refs 125 are disposed) formed in the positive electrode active material layer (ref 112) while being in contact with inner circumferential surfaces thereof (Fig 1).

Regarding claim 8, modified Yamazaki et al. discloses all of the claim limitations as set forth above but does not explicitly disclose the first group of through holes and the second group of through holes are disposed alternately with each other.  While reference does not disclose the aforementioned structural limitations, it would have been obvious to one having ordinary skill in the art at the time the invention was files to alternately place the first and second through holes, since it has been held that rearranging parts of an invention involves only routine skill in the art while the device having the claimed dimensions would not perform differently than the prior art device, In re Japikse, 86 USPQ 70.

Regarding claims 9 and 10, modified Yamazaki et al. discloses all of the claim limitations as set forth above.  Further, regarding limitations recited in claims 9 and 10, which are directed to method of making said electrode active material layers it is noted In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).  As the court stated in Thorpe, 777 F.2d at 697, 227 USPQ at 966 (The patentability of a product does not depend on its method of production.  In re Pilkington, 411 F.2d 1345, 1348, 162 USPQ 145, 147 (CCPA 1969).  If the product in a product-by-process claim is the same or obvious as the product of the prior art, the claim is unpatentable even though the prior art product was made by a different process.).  See MPEP 2113 and 2114.  Therefore, since the electrode active materials as recited in claims 9 and 10 are the same as the electrode active materials disclosed by modified Yamazaki et al., as set forth above, the claim is unpatentable even though the electrode active materials of modified Yamazaki et al. were made by a different process.  In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983).

Regarding claim 11, modified Yamazaki et al. discloses a lithium secondary battery ([0005], [0012]) comprising the electrode assembly as set forth above.

Allowable Subject Matter
Claims 2-3 and 6-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Instant dependent claim 6 discloses each of the first and second column shaped current collectors include first and second insulation layers, respectively, at surface portions where they’re in contact with the other of the respective active material layers.  While Yamazaki et al. does disclose insulation materials (refs 113, 123) on the respective first column (ref 115) and second column (ref 125) current collectors, it does not disclose the insulating material along a surface where each of the respective first and second column collectors (refs 115, 125) contact a respective other of the first and second active materials (refs 112, 122).  The envisaged combination of Yamazaki et al. and Chang et al. does not disclose this structural feature.  At most the aforementioned combination results in first and second column shaped collectors that extend into the respective positive and negative active materials but do not reach all the way through to the other respective sheet shaped current collector, and therefore the respective first and second insulating materials (refs 113, 123) do not contact respective second and first electrode active materials..  No prior art references were found to disclose or render obvious this feature after extensive searching.  Further, claim 7 is objected to since it depends from claim 6.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J DOUYETTE whose telephone number is (571)270-1212.  The examiner can normally be reached on Monday - Friday 8A - 4P EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KENNETH J DOUYETTE/     Primary Examiner, Art Unit 1725